Citation Nr: 0805429	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-24 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 50 percent 
disabling for major depression, dysthymia and a psychotic-
depressive reaction [claimed as post-traumatic stress 
disorder (PTSD)]. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 RO decision, which 
denied a claim for an evaluation in excess of 50 percent 
disabling for major depression, dysthymia and a psychotic-
depressive reaction (claimed as PTSD).  

The veteran has been service-connected for major depression, 
dysthymia, and a psychotic-depressive reaction since June 
1974.  In April 2004, the veteran submitted a claim for 
service connection for PTSD.  As PTSD would be evaluated 
using the same criteria used to evaluate the veteran's major 
depression, dysthymia, and a psychotic-depressive reaction, 
the RO chose to recharacterize the veteran's claim for 
service connection for PTSD as a claim for an increased 
rating for major depression, dysthymia and a psychotic-
depressive reaction.  Although the veteran did not protest 
the characterization of his claim as one involving an 
increased rating, he did continue to contend that service 
connection for PTSD should be adjudicated separately.  See 
Notice of Disagreement (NOD), November 2004.  In this 
decision, the Board has considered all of the veteran's 
psychiatric symptomatology (to include PTSD) when applying 
the rating criteria as there is no evidence which 
differentiates the symptomatology attributed to non service-
connected psychiatric conditions (PTSD) and service-connected 
major depression, dysthymia and psychotic-depressive 
reaction.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  As such, the veteran has not been prejudiced. 

It is acknowledged that the veteran submitted additional 
medical evidence after the June 2007 Supplemental Statement 
of the Case (SSOC) was issued.  The Board notes, however, 
that this evidence was previously associated with the claims 
file and has already been considered by the agency of 
original jurisdiction. As such, the case need not be 
remanded. 38 C.F.R. § 19.37.

The Board also notes that the veteran submitted a statement 
in July 2007 indicating his wish to file an application to 
reopen his previously denied claim for entitlement to 
individual unemployability.  This issue must be referred back 
to the RO for adjudication.

The veteran requested a hearing on his August 2005 VA Form 9 
Appeal.  He later withdrew this request in a statement 
submitted in July 2007.  


FINDING OF FACT

The veteran's major depression, dysthymia and psychotic-
depressive reaction is productive of anxiety, depression, 
panic attacks, inability to establish and maintain effective 
relationships, disturbances of mood and motivation, impaired 
impulse control, mild neglect of personal appearance and 
hygiene, suspiciousness, and difficulty concentrating.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent 
disabling for depression, dysthymia and a psychotic-
depressive reaction have not been met.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

An April 2005 VCAA letter fully satisfied the duty to notify 
provisions elements 2, 3, and 4.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187; Pelegrini II.  In 
order to satisfy the first Pelegrini II element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, -- Vet. App. --, No. 05-0355, 2008 
WL 239951 (Jan. 30, 2008).  For the following reasons, the 
Board finds that any defects with regard to the Vazquez-
Flores test are non-prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such it does not take the form prescribed in that 
case.  Failure to provide pre-adjudicative notice of any of 
the necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."). 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In April 2005, the RO sent the veteran a VCAA letter, which 
requested that the veteran provide evidence describing how 
his disability had worsened.  In addition, the veteran was 
questioned about the effect that worsening has on his 
employment and daily life during the course of the May 2007 
VA examination performed in association with this claim.  The 
veteran provided statements at this examination, in which he 
details the impact of his disability on his personal and 
social life.  The Board finds that the notice given, the 
questions directly asked, and the responses provided by the 
veteran show that he knew that the evidence needed to show 
that his disability had worsened and what impact that had on 
his employment and daily life.  As the Board finds veteran 
had actual knowledge of the requirement, any failure to 
provide him with adequate notice is not prejudicial.  See 
Sanders, supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for major depression, dysthymia and a 
psychotic-depressive reaction (claimed as PTSD).  As will be 
discussed below, the veteran's major depression, dysthymia 
and psychotic-depressive reaction is rated under Diagnostic 
Code 9434, 38 C.F.R. 4.130.  This is the only Diagnostic Code 
to rate this disability and it is not cross-referenced to any 
other Codes for the purposes of evaluation.  See id.  
Furthermore, there is no single measurement or test that is 
required to establish a higher rating.  On the contrary, 
entitlement to a higher disability rating would be satisfied 
by evidence demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See id.  
The Board finds that no more specific notice is required of 
VA and that any error in not providing the rating criteria is 
harmless.  See Vazquez-Flores.   While notification of the 
specific rating criteria was provided in the SOC not a 
specific preadjudicative notice letter, no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See 
also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc).

As to the third element, the Board notes that the veteran was 
not provided a notice letter that a disability rating would 
be determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez-Flores.  The 
Board notes that the ratings schedule is the sole mechanism 
by which a veteran can be rated, excepting only referral for 
extraschedular consideration and special monthly 
compensation.  See 38 C.F.R. Part 4 (2007).  Neither the 
Board nor the RO may disregard the schedule or assign ratings 
apart from those authorized by the Secretary and both must 
apply the relevant provisions.  Id.  As such, notice to the 
veteran that the rating schedule will be applied to the 
symptomatology of his disability has no impact on the 
fundamental fairness of the adjudication because it refers to 
legal duties falling upon VA, not upon the veteran, and 
cannot be changed.  The Board finds that the error in the 
third element of Vazquez-Flores notice is not prejudicial.  
See Sanders, supra.   

As to the fourth element, the April 2005 letter did provide 
notice of the types of evidence, both lay and medical, 
including employment records, that could be submitted in 
support of his claim.  The Board finds that the fourth 
element of Vazquez-Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores are 
nonprejudicial.   The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for an increased rating for the 
veteran's major depression, dysthymia and psychotic-
depressive reaction, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service and VA medical 
records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran with VA examinations in July 
2003, October 2004, and May 2007.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disability 
since he was last examined.  See 38 C.F.R. § 3.327(a) (2007).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
These VA examination reports are thorough and consistent with 
contemporaneous VA treatment records.  The examinations in 
this case are adequate upon which to base decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

The veteran's service-connected major depression, dysthymia 
and psychotic-depressive reaction is evaluated under 
Diagnostic Code 9434.  The regulations establish a general 
rating formula for mental disabilities.  See 38 C.F.R. 
§ 4.130 (2007).
Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
disability that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The current 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also, Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is, of course, just one part of the 
medical evidence to be considered and is not dispositive.  
The same is true of any physician's statement as to the 
severity of a disability.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.  

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
currently assigned 50 percent evaluation adequately 
compensates the veteran for his major depression, dysthymia 
and psychotic-depressive reaction.  A higher rating is not 
warranted. 

With specific regard to establishing and maintaining 
effective social relationships, the veteran reports having no 
social relationships.  See VA examination report, May 2007.  
He states he does not like to be around people.  See VA 
examination report, October 2004.  He was married from 1975 
to 1990 and has three children.  See VA examination report, 
July 2003.  He was in a relationship with a woman for two 
years, until she ended the relationship in August 2002.  Id.  
With regard to establishing and maintaining effective work 
relationships, it is noted that the veteran retired in 2002 
after injuring his back.  See VA examination report, October 
2004.  

The veteran has been described as having a depressed affect 
and feelings of worthlessness.  See VA examination report, 
May 2007.  At 2 of the 3 recent VA examinations, the veteran 
was noted as not being suicidal.  See VA examination report, 
July 2003; id.  The Board acknowledges, however, that he was 
noted as having suicidal thoughts at the October 2004 VA 
examination.  He was also noted at this time as having panic 
attacks about twice a week.  In other treatment records, the 
veteran denied significant anxiety or paranoia.  See VA 
Medical Center (VAMC) treatment records, March 2002 and 
November 2003. 

In regards to the veteran's personal appearance and hygiene, 
he has been described as being casually dressed with average 
or fair hygiene.  See VA examination report, May 2007; VAMC 
treatment record, February 2003.  At other times, he has been 
noted as having neat, clean, and casual attire.  See VAMC 
treatment record, June 2004. 

The Board acknowledges that the veteran appears to have 
impaired impulse control.  In a June 2003 VAMC treatment 
record, it was noted that the veteran would not be included 
in a housing program until he could be more compliant with 
the rules and conditions.  In addition, he has been described 
as being argumentative and suspicious, with episodes of 
shouting.  See VAMC treatment record, August 2002.

In the October 2004 VA examination report, the veteran was 
reported as being alert and oriented times 3.  See VA 
examination report, October 2004.  His memory was intact in 
regards to immediate, recent, and remote events.  Id.  He was 
described as having decreased attention and concentration, 
and good insight into his problems, with limited judgment.  
Id.  

The Board notes that the veteran's speech has been described 
as being of an appropriate orientation, but at a retarded 
pace.  See Vet Center treatment records, April 2003.  It has 
also been noted as being clear and coherent.  See VA 
examination report, October 2004.  The claims folders contain 
no evidence that the veteran has speech that is 
intermittently illogical, obscure, or irrelevant.  In 
addition, there is no evidence indicating that the veteran 
has spatial disorientation or obsessional rituals that 
interfere with routine activities. 

The Board concludes that the veteran's major depression, 
dysthymia and psychotic-depressive reaction (claimed as PTSD) 
does not more nearly approximate the criteria for a 70 
percent rating.  It is true that the file reflects that the 
veteran seems to be unable to establish and maintain 
effective relationships and has impaired impulse control.  
However, his complaints of depression, difficulty 
concentrating, panic attacks, and disturbances in mood and 
motivation are more in keeping with the criteria for a 50 
percent rating.  As mentioned above, the veteran does not 
have spatial disorientation; intermittently illogical, 
obscure, or irrelevant speech; obsessional rituals that 
interfere with routine activities; and current suicidal 
ideation.  His personal appearance and hygiene have been 
described as fair, and the evidence of record does not 
indicate that the veteran has near continuous panic.    

In rendering this decision, the Board has taken into account 
that the veteran's GAF score was estimated to be a 55 in the 
July 2003 VA examination report, a 50 in the October 2004 VA 
examination report, and a 55 in the May 2007 VA examination 
report.  According to the GAF scale, a range between 41 to 50 
indicates "serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  See DSM-IV at 
47.  A range between 51 to 60 indicates "moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  While the GAF 
score is only one factor of many that must be considered when 
evaluating the veteran's current disability, the Board finds 
that the symptoms yielding these scores are adequately 
evaluated under the veteran's current rating. 

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

The Board acknowledges the veteran's contention that his 
major depression, dysthymia and psychotic-depressive reaction 
(claimed as PTSD) is deserving of a higher rating.  See 
Appellant's Brief, October 2007.  The veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, or undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding severity of his disability are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994).

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged 
ratings is not for application.  Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007).


ORDER

Entitlement to an evaluation in excess of 50 percent 
disabling for major depression, dysthymia and a psychotic-
depressive reaction is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


